Title: John Quincy Adams to Abigail Adams 2d, 1 October 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:II
      Haverhill October 1st. 1785. Saturday
     
     I am now settled down for the Winter, and shall be obliged to pay an unremitting attention to my Studies. I am told I have much more to do, than I had any Idea of; in order to gain an admittance with honour, next Spring in the junior Class at the University. In the Greek I have to go from the beginning to learn the Grammar, which is by no means an agreeable task; to study the new Testament nearly or quite through; between 3 and 4 books in Xenophon’s Cyropaedia, and 5 or 6 books in Homer’s Iliad. In Latin I have little else to go thro’ but Horace, part of which I have already done. In English, I have to Study Watts’s Logic, Locke, on the human understanding, and something in Astronomy. But what good is it to me, to know all this? perhaps you will say. Not much I grant; but it is only the preface, to a request, which I am obliged to make, much against my Inclination; it is, that you would relax from the Strictness of our Engagement untill I get to Cambridge. I shall go into very little Company here, there will probably be a Continual sameness, in every Event that will happen, so that I shall have little to write you that may be very interesting. However, two days Every week I will set apart half an hour, to write something to you. If you claim the same indulgence I own I cannot in justice refuse it; and if you have the same Reason, I would not desire to. It would be a mortification to me, to hear from you less frequently, than I do, and I sincerely hope, you will continue to write as fully as you have done; but from the Impossibility I am in of fulfilling entirely my Engagement with you, I must now leave it entirely at your own option how often you will write. When I get to Cambridge, I shall not be obliged to study so much as I shall while here, and then I shall probably be able to renew the rule of writing something every day.
     
     
      Wednesday 5th
     
     Mr. and Mrs. Shaw, the day before yesterday set out, on a journey to visit their friends at Braintree, Bridgwater &c. They are to be absent near three weeks. I suppose you will be curious to know my opinion of the young Lady, that boards here. She is in stature Rather short, but exceedingly well proportioned; a fine shape; a most expressive Eye, and very fair complexion: she is not a beauty but has in her Countenance, something, uncommonly interesting. As to her Character, I have not seen enough of it to give it you, exactly: you shall have what I have collected from other Persons, and the little I have observed; and when I become more acquainted with it, I will write you my Sentiments again. She lost her father when she was very young, which has been her great misfortune. She boarded for a considerable time at Mrs. Sheaffe’s in Boston, and was drawn very young into the stream of dissipation. I have been griev’d since I return’d home, to see the Education, given to numbers of the young Ladies in Boston. We talk of the follies and fopperies of Europe; but I think we go much further, than they do; we have no Theatres, nor Masquerades I own; but there are assemblies, and Concerts, and Balls, and visits which appear to me, the most ridiculous method of killing time, that was ever Invented. In Europe, you commonly see that Even young Ladies of fortune, have an excellent Education given them, before they are introduced into the world; and they may afterwards make what use of it they please: But here, young Ladies, without fortunes to support show, without titles the dignity of which they are bound to maintain, think it beneath them, to know any thing but to dance, and talk scandal. In this last particular they have attained great perfection. They are carried into Company, while they are by far too young, and are taught, that if they can talk nonsense very fluently, and sit very straight and upright, five hours together in one Chair, they will be most accomplished women; you will think I am too severe; but it is certainly too often the case with our young women educated in the Capital. It has been an essential injury to Miss Hazen: she has a fine natural genius; but it has been so long employ’d upon trifles, that they have almost become natural to it. Had she always been taught that prudence, and oeconomy, were qualities absolutely necessary for young People in this Country; that some knowledge in Literature, and especially in history, was a much greater ornament than a pretty face, and a fine shape; I doubt not but she would be much more universally admired than she is: she has been too much celebrated, by a parcel of fops, and if I am not much mistaken, Vanity is her ruling passion. This however must be said that Nature has been liberal to her in mind, and person, but that her foibles are probably owing to Education. She has worn off many, I have been told since, she came here, and I hope the rest will gradually disappear. Do not mention my opinions concerning Characters, any where out of the family. When I write to you; I endeavour to give you the Sentiments of my heart as they rise. To any body else, I should give a much more advantageous Character of this Lady, and yet speak nothing, but what I believe. But to you, I mean to speak not the truth only, but all the Truth.
     
     
      8th
     
     I have not as yet paid any visits. My trunks, which were sent by water, did not arrive till this Evening. Our Cousin Eliza, arrived the day before yesterday, and stays at Mrs. White’s, where she will have an opportunity of continuing to learn, music, with Miss Peggy. She will spend some months here, which will be a great addition to my happiness.
     I have seen here since my arrival a number of young People; you shall have my Sentiments concerning them, one by one; it was if you remember, part of our agreement. Miss Debloy Perkins, is about 17. an Orphan, and niece to a Mr. Blodget, you may have seen in London, whose father lives in this Town. She is of a middling Stature, a charming shape, a beautiful complexion, and if not the first beauty in Haverhill, at least the second. Had her eye, more expression in it, she would undoubtedly bear the bell; but amazingly wild. When she, and Nancy get together, it would make Heraclitus laugh, to see them. Yet it is enough to make any one weep to see natures gifts so abused: they both require the severe eye of a Parent to make them completely amiable.
     
     
      Wednesday 12th
     
     On Monday I went and paid a visit to Judge Sargeant, and spent the last Evening there. Our Company was composed of the Miss Sargeant’s, Miss Perkins, Miss Hazen, Mr. W. Osgood, W. and Ben. Blodget, and your brother. Miss Sukey Sargeant I take to be about 21, tall, not handsome, but looks as if her Countenance was lasting: that is that 15 years hence she will look very much as she does now, behaves with propriety; and has none of the wildness, conspicuous, in the two last Characters I have drawn. Mr. H. Porter, the minister of a neighbouring town in N. Hampshire, is paying his addresses to her, and it is said that all the parties are agreed, upon the match. Her sister Tabitha, (a patriarchical name) is about 18, tall, and large, but an agreeable countenance; there is a propriety, in her behaviour which all young Ladies do not possess; I have lately conceived a great aversion to romping, and it is very pleasing to me, to see young Ladies, that do not pride in it.
     I have spent part of this Evening, at Mr. White’s, very agreeably. This family has paid more attentions to my brothers, and since my arrival, to me, than any other in town, and if our old maxim be true that it is according to the Treatment we receive from persons, that we form our opinions of them, I ought to have a very high opinion of them; and so indeed it is. Mrs. White is, I believe, an excellent woman. Peggy is very agreeable, and has more reading, than many of our divinities in this Town.
     
     
      Saturday 15th
     
     Thursday, we dined with Mr. Dodge. There was only Mr. Thaxter, Miss Nancy, and brother Tommy. Mr. Dodge, has not had what is called a Classical Education, but has always been very fond of reading, and is a man of extensive knowledge, in his own Language. He is very fond of enquiring, which flatters the Vanity of a traveller, more, than perhaps you know. It is as agreeable to give Information, as to receive it, and is more pleasing to our amour propre.
     Yesterday, I dined at judge Sargeant’s. There was besides his family, only Mr. Thaxter, Mr. Payson, and your brothers. Mr. Payson married last Spring, a daughter of Mrs. Sargeants. She, is in some measure the arbiter of Taste here, and is said to be very severe in her remarks, upon Persons whose dress does not meet with her approbation, or who has the misfortune of making a faux-pas in a Dance. She coquetted it for a long time, before she married this gentleman, and now it is certainly her own fault if she is not happy with him.
     I pass’d the Evening, in a large Company at Major Bartlett’s. This is a family, which I suppose you never visited. They have always been upon very indifferent terms with Mr. Shaw, whose settling here, they opposed violently. I have notwithstanding had an Invitation to visit them. Among the Company was a Mr. Stoughton, an Englishman, who has lately settled in this Town, and expects, his Lady here soon, from England. A Man of easy and agreeable manners, though an Englishman, but it must be observed that he has been a great traveller.
     We had this day a Phenomenon, something, like that of the dark day, which you doubtless remember. It was not to so great a degree; but at 3 o’clock this afternoon, I could not read a common print without a Candle; the clouds were thin, and of a yellowish colour, and they were driven along very fast. At four o’clock it was quite light, again.
     
     
      19th. Wednesday
     
     Drank tea, and pass’d the Evening, on Monday at Mr. White’s. Mrs. and Miss Williams, the Lady and Daughter of the Professor, of natural Philosophy, and Mathematics, at Cambridge, were there, on a Visit; the latter is a very intimate friend of Miss Hazen’s; tall, rather large, but genteel and very pretty. But since I came home, I am grown more indifferent still to beauty, than I ever was. It is so common a thing, here, that, it loses half its value. Oh! that our young Ladies, were as distinguish’d, for the beauty of their minds, as they are for the charms, of their Persons! But alas! too many of them, are like, a beautiful apple, that is insipid, or disgusting to the taste. Stop, stop, young man, methinks I hear you say. It ill becomes you, at your age, to set up, as censor of the conduct of the Ladies: rather attend to your own. True my Sister, I will own I am wrong, and had I not made a resolution, to give you, my most secret thoughts, I would restrain the Indignation, which I cannot prevent from rising in my breast, when I see, the best gifts of Nature neglected or abused. But all this is a digression, and has nothing to do with Miss Williams, whose accomplishments may be very great, and whose foibles, if she has any, are entirely unknown to me. There were two Mr. Osgood’s there. Perhaps you have seen them: though their family, and this, are very cool with one another. The youngest, Bil: bears a very good Character, and is said to be a great admirer of Miss Hazen. This was the third or fourth time, I have seen them in Company together, and I think I have at least perceivd that she loves to teize him. They called to my mind Mr. Hickman, and Miss Howe; but I dont know that Miss Howe, is any where represented as a Coquet. The gentleman has a great deal of softness, and Modesty in his behaviour; but some unreasonable ill natured creatures have said, that these are not the Qualities requisite for gaining a Lady’s heart. (but no general rule without Exceptions.)
     Yesterday I dined at Mr. White’s; and immediately after dinner, Mr. James Duncan, Leonard White, Peggy, our Eliza, and myself, set out for Newbury. We arrived there just at Dusk, and all went immediately to Mr. Dalton’s. He was not at home, but came in soon after the rest of the family were there, and your friend Ruth (who is fatter than ever) inquired after you. We spent the evening agreeably as Cards, will permit, and all lodg’d there. This day there was a regimental muster for training, about 900 men, were under arms, from about 9 in the morning till 2 in the afternoon, I was following their motions: They did not it is true perform their Evolutions, as the King of Prussia’s troops do, but would not in Time of war, I believe, be less formidable.
     We dined at Mr. Dalton’s, in Company with Mr. Symmes, a young Gentleman, who is studying law, very agreeable, and pleasing in his manners. This afternoon we all return’d again, and I spent a very sociable evening at Mr. White’s. I believe you never was at Newbury, though Pappa’s carriage, was often so politely offer’d. I assure you, I have not met with a more agreeable family, any where. Mr. Dalton, is much of a gentleman. He has a great deal, of that easy Politeness, which serves so much To make men happy, and to keep them so. A talent, which most men cannot acquire, whatever pains they may take, but which some possess, naturally, and will show it, in whatever station of Life they may be placed. It has been observed that Mrs. Dalton resembled your Mamma. This is a sufficient elogium of her, and nothing, more is necessary to be said in her favour. Ruth, is a picture of Satisfaction and Content: her uncommon bulk, does not appear to give her, any anxiety, and her mind seems to be in a continual Calm: the Children, have all been brought up to do something in the Course of their Lives, and not to consider, that Idleness is the dignity of human Nature.
     
     
      Saturday 22d
     
     Thursday Evening, our Uncle, and Aunt returned from their Journey, and brought me, two Letters from Mamma, and one from, my friend Murray, but not a line from you. I will not complain, even, if I finally receive none; because you have taught me, patience: but I still hope, there is a letter from you somewhere in Boston. I will write to Murray, if I can possibly find time, for I am so press’d for want of it, that, I have been obliged to neglect answering many Letters.
     I was in great hopes, of receiving a letter from you, by the Post, which came from Boston yesterday, but none appeared. Patience! Patience! as an old french Officer, on board the Boston, used to say. The weather yesterday, and today, has been exceeding stormy; it was a very lucky Circumstance, for Mr. and Mrs. Shaw, that they got home, on Thursday, for they could not have travelled, in this terrible weather.
     Mamma’s Letters mention that you had not when they were written, (their dates are Augt. 11th. and 23d.) heard of my arrival. I imagine, she must have received soon after that a line which I wrote before I landed, by the french Packet, which sailed, the day I arrived at New-York. And you have I hope, long ere this my Letters by Mr. Church.
     Eliza, has been here, yesterday and this day. What an amiable disposition! She in some measure supplies your place, as a Sister, and if any body could make me forget your being absent, it were she. But that is impossible. I believe that absence, always has a tendency of rivetting the ties of friendship, more closely, as we cannot properly conceive the value, of any good thing untill we are deprived of it. When I shall see you, and my ever dear and honoured Parents again; alas! I know not. The Ocean is again between us! The Interests of a Nation keep, you on that side, and the Duty of an Individual keeps me, on this. But the hope, that some day will come, when we shall all meet again together, still cheers and encourages me, though it is like trees in the dusk, which seem lengthening as you go.
     It is most probable, that none of us, will ever again see our Aunt Tufts. She has, as I believe I have mentioned in a former Letter, been ill, during the greatest part of the Summer. When I arrived in Boston, she was supposed to be recovering; and was at one time, well enough to see Company; but she soon relapsed, and has since that been continually growing weaker. It is the Opinion, of Mr. and Mrs. Shaw, who saw her but a few days agone, and of the Doctor himself, that she will continue in this World, but a short Time. She is one of the few, who can, look back with pleasure, on a life well Spent, and can submit cheerfully to the will of Providence, whatever it may be.
     Good Night; my dear Sister! Or rather good morning for the Clock has struck one. Present my dutiful regards to our Parents. I wrote, about a fortnight since to Mamma. The vessel sailed a few days since, and has also two or three Letters for you.
     
      Your ever affectionate Brother.
      J. Q. Adams
     
    